WYNN RESORTS DECLARES CASH DISTRIBUTION LAS VEGAS(BUSINESS WIRE)—November 20, 2007Wynn Resorts, Limited (Nasdaq:WYNN), announced today that its Board of Directors declared a cash distribution of $6.00 per share on its outstanding common stock.This distribution will be payable on December 10, 2007, to stockholders of record on November 30, 2007. The stock will begin to trade ex-dividend on November 28, 2007. For U.S. federal income tax purposes, the payment of the cash distribution will be subject to tax as ordinary dividend income to the extent that the distribution is paid out of our "earnings and profits" as determined after the close of our 2007 fiscal year on December 31, 2007.Such dividend income will generally be eligible for the maximum 15% U.S. federal income tax rate available to non-corporate U.S. stockholders.The distribution of cash in excess of our earnings and profits for our 2007 fiscal year will be treated as a tax-free return of capital to the extent of the stockholder's adjusted tax basis in our shares, and thereafter as gain from the sale or exchange of a capital asset.Following the close of our 2007 fiscal year and upon completion of an earnings and profits evaluation, we will make appropriate disclosure as to the portion of the cash distribution that was paid out of our earnings and profits for the 2007 fiscal year.Stockholders are urged to consult with their financial and tax advisors regarding the receipt of the cash distribution. Wynn Resorts, Limited is traded on the Nasdaq Global Select Market under the ticker symbol WYNN and is part of the NASDAQ-100 Index. Wynn Resorts owns and operates Wynn Las Vegas (www.wynnlasvegas.com), a luxury hotel and destination casino resort located on the Las Vegas Strip. Wynn Las Vegas features 2,716 luxurious guest rooms and suites; an approximately 111,000 square foot casino; 22 food and beverage outlets; an on-site 18-hole golf course; approximately 223,000 square feet of meeting space; an on-site Ferrari and Maserati dealership; and approximately 76,000 square feet of retail space. On September 6, 2006, Wynn Macau, a destination casino resort in the Macau Special Administrative Region of the People's Republic of China, opened. Wynn Macau (www.wynnmacau.com) currently features 600 deluxe hotel rooms and suites; approximately 130,000 square foot casino; casual and fine dining in five restaurants; approximately 26,000 square feet of retail space; a health club, pool and spa, along with lounges and meeting facilities. CONTACT: Wynn Resorts Samanta Stewart, 702-770-7555 SOURCE: Wynn Resorts, Limited
